
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 665
        RIN 0648-AY92
        Fisheries in the Western Pacific; Hawaii Bottomfish and Seamount Groundfish; Management Measures for Hancock Seamounts to Rebuild Overfished Armorhead
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notice of availability of fishery ecosystem plan amendment; request for comments.
        
        
          SUMMARY:
          NMFS announces that the Western Pacific Fishery Management Council (Council) proposes to amend the fishery ecosystem plan (FEP) for Hawaii. If approved by the Secretary of Commerce (Secretary), Amendment 2 would continue a moratorium on fishing at Hancock Seamounts for armorhead (Pseudopentaceros wheeleri) and other bottomfish and seamount groundfish until the armorhead stock is rebuilt, establish a minimum rebuilding time of 35 years for the U.S. portion of the armorhead stock, and classify the portion of the U.S. Exclusive Economic Zone (EEZ) around the Hancock Seamounts as an ecosystem management area. The intent of this amendment is to rebuild the overfished armorhead stock.
        
        
          DATES:
          Comments on the amendment must be received by October 18, 2010.
        
        
          ADDRESSES:
          Comments on the amendment, identified by 0648-AY92, may be sent to either of the following addresses:
          • Electronic Submission: Submit all electronic public comments via the Federal e-Rulemaking Portal www.regulations.gov; or
          • Mail: Mail written comments to Michael D. Tosatto, Acting Regional Administrator, NMFS, Pacific Islands Region (PIR), 1601 Kapiolani Blvd, Suite 1110, Honolulu, HI 96814-4700.

          Instructions: Comments must be submitted to one of these two addresses to ensure that the comments are received, documented, and considered by NMFS. Comments sent to any other address or individual, or received after the end of the comment period, may not be considered. Comments will be posted for public viewing after thecomment period has closed. All comments received are a part of the public record and will generally be posted to www.regulations.gov without change. All personal identifying information (e.g., name, address, etc.) submitted voluntarily by the commenter may be publicly accessible. Do not submit confidential business information, or otherwise sensitive or protected information. NMFS will accept anonymous comments (enter “NA” in the required fields if you wish to remain anonymous). Attachments to electronic comments will be accepted in Microsoft Word or Excel, WordPerfect, or Adobe PDF file formats only.

          Copies of Amendment 2, containing an environmental assessment and background information, are available from www.regulations.gov and from the Council, 1164 Bishop St., Suite 1400, Honolulu, HI 96813, tel 808-522-8220, fax 808-522-8226, or web site www.wpcouncil.org.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Jarad Makaiau, NMFS PIR Sustainable Fisheries, 808-944-2108.
        
      
      
        SUPPLEMENTARY INFORMATION:
        This document is also available at www.gpoaccess.gov/fr.
        Fishing for pelagic armorhead is managed under the Fishery Ecosystem Plan for the Hawaiian Archipelago (FEP). Armorhead are overfished as a result of over-exploitation by foreign vessels in international waters, dating back to at least the 1970s. Although there has never been a U.S. fishery targeting this fish, continued exploitation outside the EEZ by foreign fleets has kept the stock in an overfished condition.
        The Hancock Seamounts are the only known armorhead habitat within the U.S. Exclusive Economic Zone (EEZ). These seamounts lie west of 180° W. and north of 28° N., to the northwest of Kure Atoll in the Northwestern Hawaiian Islands. The Council and NMFS have responded to the overfished condition of armorhead with a series of four, 6-year domestic fishing moratoria at the Hancock Seamounts, beginning in 1986. The current 6-year moratorium expires on August 31, 2010.
        The Council developed Amendment 2 to establish armorhead rebuilding requirements pursuant to the Magnuson-Stevens Fishery Conservation and Management Act. The Council recommended in Amendment 2 that NMFS extend the moratorium at Hancock Seamounts until the armorhead stock is rebuilt, and establish a minimum rebuilding time of 35 years for the U.S. portion of the armorhead stock. The Council also recommended that NMFS classify the portion of the EEZ surrounding the Hancock Seamounts as an ecosystem management area to facilitate research on armorhead and other seamount groundfish.
        Public comments on Amendment 2 must be received by October 18, 2010 to be considered by NMFS in the decision to approve, partially approve, or disapprove the amendment. A proposed rule to implement the measures recommended in the amendment has been prepared for Secretarial review and approval. NMFS expect to publish and request public comment on the proposed rule in the near future.
        
          Authority:
          16 U.S.C. 1801 et seq.
          
        
        
          Dated: August 16, 2010.
          Carrie Selberg,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 2010-20625 Filed 8-18-10; 8:45 am]
      BILLING CODE 3510-22-S
    
  